Citation Nr: 1310419	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  11-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder claimed as depression.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In connection with the current appeal in December 2010 the Veteran requested a hearing before a member of the Board via videoconference.  By correspondence in August 2012, the Veteran was advised that a hearing at the RO before the Board was scheduled for September 2012.  The correspondence, which was sent to the Veteran's address of record located on a particular street in Houston, Texas, was returned to VA as undeliverable.  

If the Veteran has changed his addresses without informing VA, it is well-established that it is the claimant's responsibility to keep VA advised of his whereabouts in order to facilitate development of a claim.  In the normal course of events it is the burden of the Veteran to keep the VA apprised of his whereabouts, and if he does not do so there is no burden on the VA to find him before finding abandonment of a previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (West 2002).  However, in this case, the Veteran reported that he timely notified the Agency of Original Jurisdiction that his address had changed and provided a new address in Houston, Texas.  In correspondence in November 2012 he reported that he never received notification of the September 2012 videoconference hearing and expressed a desire to appear at a personal hearing before a member of the Board.  Accordingly, it is the Board's judgment that to ensure that the Veteran has been accorded due process of law, the RO should take necessary action to re-schedule a videoconference hearing before the Board. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Provide the Veteran and any representative with notice of the hearing to the Veteran's most recently established correct address of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

